Citation Nr: 0521790	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  05-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for the purpose of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  He died in October 2003.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

The appellant and her daughter provided testimony before a 
Veterans Law Judge at the RO in June 2005; a transcript is of 
record.  Additional written evidence on which there was a 
written waiver of RO consideration was submitted at that 
time. 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the pending appellate claim.

2.  In the early 1940's, the appellant married RM and had two 
daughters with him; she filed for divorce from him in 1948 
and that official decree became final in early 1950; he died 
in about 1999.

3.  The appellant had a child with and may have lived with or 
worked for JP in the 1950's prior to any marital relationship 
with the veteran; however, notwithstanding some allegations 
to the contrary which have now been described as inadvertent 
mistakes, evidence of record and resolution of doubt in her 
favor supports that she was probably never married to JP, who 
has now been deceased for decades.

4.  The veteran may have been married to JW/F and/or ID/W in 
the 1940's but was divorced from them and/or they are and 
have long been deceased.   

5.  The appellant formally married the veteran in 1957; she 
lived with and raised their children, now in their 50's, with 
him until his death in 2003.

6.  The aggregate evidence supports that the appellant and 
the veteran were, in all reasonable probability, free to 
legally marry in 1957.


CONCLUSION OF LAW

The appellant is entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101, 103, 501(a), 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.50, 3.53, 3.205, 3.206 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) regulations 
implementing this liberalizing legislation are applicable to 
the appellant's claim.  The VCAA requires that VA notify 
claimants of the evidence necessary to substantiate claims, 
and to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.

This appeal presents a very narrow question of whether the 
appellant may be recognized as the veteran's surviving 
spouse.  The appellant in this case has been notified of the 
evidence necessary to substantiate her claim on numerous 
occasions commencing with notification of the initial 
decision issued in this case.  She was notified of the 
applicable laws and regulations governing recognition of 
marriages and divorces, and of the regulations implementing 
VCAA.  She has availed herself of the opportunity to submit 
evidence and argument during the pendency of this appeal and 
the RO notified the appellant of the expanded VA duties to 
assist and notify of VCAA, of the evidence which had already 
been received and of the evidence VA was responsible to 
collect and the evidence she was responsible to submit.  This 
notification informed her that VA would assist her in 
collecting any evidence she might reasonably identify.

All known relevant evidence regarding the narrow issue 
presented in this appeal has been collected for review and 
placed on file.  

The appellant does not contend and the evidence on file does 
not demonstrate that there remains any additional relevant 
evidence which has not been collected for review.  

The Board finds that the appellant was clearly advised of the 
evidence she must submit and the evidence which VA would 
collect on her behalf, and that the duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Criteria

Spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and (1) who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death, except where 
there was a separation which was due to the misconduct of or 
procured by the veteran without fault of the spouse and (2) 
has not remarried or has not since the death of the veteran 
(and after September 1962) lived with another person of the 
opposite sex and held herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).

VA law provides that a recognized marriage is defined as one 
which is valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the portion of 38 C.F.R. § 3.53(a) (1992) stating that the 
requirement of continuous cohabitation would be met if the 
evidence shows that there was no separation due to the fault 
of the surviving spouse was unlawful.  The Court held that 
the without-fault requirement was not a continuing one: 
"fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of the separation."  Id. 
at 112.

As a result of the Gregory decision, the regulations under 38 
C.F.R. § 3.53(a) were revised in a manner more favorable to 
claimants and the revision was established as effective from 
May 13, 1994.  See 59 Fed. Reg. 32658 (June 24, 1994).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

The revised regulation provides that the requirement that 
there must be continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a) (2004).

In general, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relation-ship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Proof of marriage is governed by regulation at 38 C.F.R. § 
3.205.  The law provides that where an attempted marriage of 
a claimant to the veteran was invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if 
(1) the marriage occurred 1 year or more before the veteran 
died; (2) the claimant entered the marriage without the 
knowledge of the impediment; (3) the claimant cohabited with 
the veteran continuously from the date of marriage to the 
date of his death, and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 C.F.R. § 3.52 (2004).

In general, when all other factors are met, the claimant's 
signed statement that he or she had no knowledge of an 
impediment to the marriage go the veteran will be accepted in 
the absence of information to the contrary, as proof of that 
fact.  38 U.S.C. § 501(a).  This is, however, subject to all 
other pertinent regulatory scrutiny.  It is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, op. cit.; Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).


Factual Background and Analysis

Although the factual information of record in this case is 
not entirely without conflict, the Board is satisfied that 
the aggregate of the evidence, including testimony and a 
written statement submitted around the time of the hearing, 
provides a sound basis for equitably resolving the claim.  

There is no question that the appellant ceremonially married 
the veteran in 1957 and had two children with him.  The issue 
revolves around whether one or both of the parties was free 
to marry the other at that time.  

In that regard, there is evidence, as delineated above, that 
the veteran had had one or more prior marriages, as had the 
appellant.  One or both of them had also had one or more 
relationships which may or may not have constituted legal 
marriages.  However, the question is whether there was an 
impediment to their marriage at the time they endeavored to 
undertake same.  

In that regard, there is evidence that the veteran's prior 
relationships had been terminated by either divorce or death, 
as had at least all but one of the appellant's.  In the 
latter regard, there has been some conflicting evidence as to 
whether she was ever actually married to one individual, J, 
with whom she had a child.  At one time, for reasons which, 
with the benefit of hindsight, were probably thought to be 
justificable, she and the veteran had both indicated that she 
had been married to but divorced from him.  However, she and 
others now assert that that was inadvertent error, and that 
is also conceivable. 

In any event, after weighing the balance of the information, 
including testimony from an offspring of that relationship, 
the Board concludes that there is no sound basis for 
concluding that the appellant and J were in fact legally 
married.

In any event, there is a valid basis for finding that the 
appellant was married to the veteran for more than a year 
prior to death, she cohabitated with from the date of the 
marriage until his death, and they had children together.  
The Board is not unsympathetic to that fact.  But that need 
not be the crux of this appeal.  

And while the outcome of the appellant's appeal is not 
governed by a weighing of the essential fairness and relative 
equities presented in this appeal, that is an element which 
must be at least acknowledged.  There certainly appear to be 
no better qualified candidates based on the evidence now in 
the file.

Since the Board finds that there is no reasonable basis for 
concluding that there was any legal impediment to the 
appellant's ceremonial marriage to the veteran in 1957, she 
may accordingly be recognized as the veteran's surviving 
spouse for VA benefit purposes.  In that regard, a doubt is 
raised which must be resolved in her favor.






ORDER

The appellant may be recognized as the veteran's surviving 
spouse for VA benefit purposes.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


